IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                       :   No. 131 MM 2020


              v.



JOHN SKOPINSKI


PETITION OF: STUART WILDER,
ESQUIRE


                                        ORDER


PER CURIAM

      AND NOW, this 13th day of October, 2020, as it appears that this Court's

Prothonotary was mistaken in concluding that Stuart Wilder,                Esquire, presently

represents John Skopinski, the "Application to Withdraw Appearance as Counsel" is

DISMISSED.

      The Prothonotary is DIRECTED to process the previously submitted pro se filing

in the normal course, including issuing any   defect -correction notice.